265 F.2d 574
105 U.S.App.D.C. 200
Willard Rogers BAUCOM, Appellantv.Lucille Undine BAUCOM, Appellee.
No. 14830.
United States Court of Appeals. District of Columbia Circuit.
Argued March 13, 1959.Decided March 19, 1959.

Mr. Edward J. Skeens, Washington, D.C., for appellant.
Mr. David F. Smith, Washington, D.C., for appellee.
Before PRETTYMAN, Chief Judge, and FAHY and DANAHER, Circuit judges.
PER CURIAM.


1
This appeal concerns an order of the District Court respecting alimony.  We find no error.


2
Affirmed.